                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

LINSTOL USA, LLC, a Florida limited
liability company

                  Plaintiff,

v.                                                           Case No: 2:18-cv-669-FtM-38UAM

MIDWAY ADVANCED PRODUCTS,
LLC,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Plaintiff Linstol USA, LLC’s Motion for Entry of Default Final

Judgment and Incorporated Memorandum of Law filed on December 28, 2018. (Doc. 20).

Defendant Midway Advanced Products, LLC has not responded, and the time to do so

has expired. For the following reasons, Linstol’s motion is denied.

        This is an action for breach of contract and warranty and fraudulent concealment

under Florida law. (Doc. 8). Plaintiffs filed this action on October 10, 2018 (Doc. 1) and

subsequently filed an Amended Complaint on October 22, 2018, citing diversity

jurisdiction. (Doc. 8). On October 30, 2018, Linstol served Midway with the Summons

and Amended Complaint. (Docs. 10; 12). Midway failed to answer or otherwise defend

against the Amended Complaint so Linstol moved for a clerk’s default against it. (Doc.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
16). The Court granted the motion (Doc. 18), and the Clerk issued an Entry of Default.

(Doc. 19). Now, Linstol seeks a default judgment against Midway. (Doc. 20). The Court,

however, is not satisfied that diversity jurisdiction exists over this action.

       Because federal courts are courts of limited jurisdiction, they are “obligated to

inquire into subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of

S. Ala. V. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). In an action filed directly

in federal court, the plaintiff must plead and prove jurisdiction. See King v. Cessna Aircraft

Co., 505 F.3d 1160, 1170 (11th Cir. 2007). Federal courts have diversity jurisdiction over

a matter if the amount in controversy exceeds $75,000, exclusive of interests and costs,

and there is complete diversity of citizenship among the parties. See 28 U.S.C. § 1332(a);

Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261 (11th Cir. 2000). The diversity of

citizenship prong is problematic here.

       A limited liability company (“LLC”), like Midway, is a citizen of every state in which

one of its members is located. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F. 3d 1020, 1023 (11th Cir. 2004). Each member of the LLC must be diverse

from the opposing party. See Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005). Here,

Plaintiff ambiguously alleges two Midway members exist. First, Linstol asserts Carla

Curtis, a citizen of Texas, is a member of Midway. (Doc. 8 at ¶¶ 6-7). Second, Linstol

states Midway Interests, Inc. may also be a member. (Id. at ¶¶ 6, 8-9). In order to plead

diversity, Linstol submits “no member of Midway is a citizen of Florida or a country other

than the United States.” (Id. at ¶ 9). Plaintiff argues this type of negative pleading is

sufficient under Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 108 (3d Cir. 2015)

because it has conducted a reasonable investigation into Midway’s members and is




                                               2
unable to determine whether other members exist. (Id.). Regardless, the Court finds

that, under binding precedent, Linstol must “distinctly and affirmatively” allege citizenship.

Toms v. Country Quality Meats, Inc., 610 F.2d 313, 316 (5th Cir. 1980) (citations

omitted).2 Thus, Linstol’s negative pleading of citizenship is inadequate to establish this

Court’s subject matter jurisdiction. See Kozel v. Kozel, No. 8:16-CV-1384-T-36TGW,

2016 WL 4163562, at *7 (M.D. Fla. Aug. 4, 2016) (citations omitted); see also Armstrong

v. Starwood Hotels & Resorts Worldwide, Inc, No. 6:16-CV-2028-ORL-28DCI, 2017 WL

1501385, at *3 (M.D. Fla. Apr. 26, 2017) (stating “negative allegations of citizenship are

not sufficient to establish diversity”).

        Because Midway’s citizenship is unclear, the Court is unable to determine whether

subject matter jurisdiction exists over this action. The Court will therefore deny the motion

and allow Plaintiff an opportunity to cure its defective allegations.

        Accordingly, it is now

        ORDERED:

        1. Plaintiff Linstol USA, LLC’s Motion for Entry of Default Final Judgment (Doc.

            20) is DENIED.

        2. Plaintiff is DIRECTED to inform the Court on or before March 11, 2019, as to

            how it would like to proceed. Failure to do so will result in the Court dismissing

            this case without further notice.




2 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit Court
of Appeals adopted as binding precedent all the decisions of the former Fifth Circuit handed down prior to
the close of business on September 30, 1981.




                                                    3
      DONE and ORDERED in Fort Myers, Florida this 4th day of March 2019.




Copies: All Parties of Record




                                       4
